       Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 1 of 11



     Alan R. Plutzik (State Bar No. 77785)
 1   Daniel E. Birkhaeuser (State Bar No. 136646)
 2   BRAMSON, PLUTZIK, MAHLER & BIRKHAEUSER LLP
     2125 Oak Grove Road
 3   Walnut Creek, CA 94598
     Telephone: (925) 945-0200
 4   Facsimile: (925) 945-8792
     aplutzik@bramsonplutzik.com
 5
     dbirkhaeuser@bramsonplutzik.com
 6
     Co-Lead Counsel for Indirect Purchaser Plaintiffs
 7
     Bonny E. Sweeney (State Bar No. 176174)
 8   Christopher L. Lebsock (State Bar No. 184546)
     HAUSFELD LLP
 9   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
10
     Telephone: (415) 633-1908
11   Facsimile: (415) 358-4980
     bsweeney@hausfeld.com
12   clebsock@hausfeld.com
     scho@hausfeld.com
13
     Co-Lead Counsel for Direct Purchaser Plaintiffs
14
     [Additional Counsel Listed on Signature Page]
15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN FRANCISCO DIVISION
18                                                     Case No. 3:13-cv-04115-WHO
      IN RE KOREAN RAMEN ANTITRUST
19    LITIGATION                                       PLAINTIFFS’ BRIEF IN RESPONSE TO
20                                                     DEFENDANTS’ OBJECTION TO
                                                       INTRODUCING SHD EXHIBITS THROUGH
21                                                     JAMES VAUGHN

22                                                     Date:        November 19, 2018
      This Document Relates to:                        Time         7:30 A.M.
23                                                     Courtroom:   2, 17th Floor
      ALL ACTIONS                                      Judge:       Hon. William H. Orrick
24

25

26

27

28

                           PLAINTIFFS’ BRIEF IN RESPONSE TO DEFENDANTS’ OBJECITON
                            TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                            Case No. 3:13-cv-04115 WHO
       Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 2 of 11




 1                                           INTRODUCTION

 2          Plaintiffs submit this brief in response to Defendants’ Brief Objecting To Introduction Of

 3   Samyang Hard Drive Exhibits Through James Vaughn [ECF No. 815]. As this Court held on

 4   November 16, 2018, the Samyang Hard Drive (“SHD”) itself will be authenticated through the

 5   admissible testimony of Samyang’s Jeong-Eun Park, and is admissible:

 6
            Mr. Park has personal knowledge of his role in the company, what he did on the
 7          job, and what he did regarding the hard drive, the information that was conveyed
 8          to him by co-employees about events before he was hired. [Park’s testimony
            about] third-party communications while on the job aren't offered for the truth but
 9          to explain his thoughts and actions. The hard drive itself is admissible.

10
     Trial Tr. (11/16/18) at 458:5-11. However, the Court further noted that “[s]o far I haven't seen a
11
     basis for the admission of the documents themselves. So you'll need to prove that up with
12
     somebody else.” Id. at 458:25-459:2. Plaintiffs will explain below how they plan to admit the
13
     relevant documents located on the SHD.
14
            Plaintiffs seek to introduce into evidence two categories of documents from the SHD:
15
     (1) one exhibit (Trial Exhibit 44) that contains emails copied and pasted from Samyang’s
16
     marketone@hanmail.net email account into a word processing program, and (2) documents in the
17
     SHD that originated from competitors, most with metadata indicating they were authored or
18
     modified by Nongshim or Ottogi. Plaintiffs will also seek to introduce into evidence three
19
     summary charts, pursuant to Fed. R. Evid. 1006, providing a list of documents on the SHD with
20
     metadata indicating the documents came from either Nongshim, Ottogi, or Yakult.
21
            Samyang witnesses Jong-Moon Yui, Jeoung-Eun Park, and Jin-Woo Suh have already
22
     testified or will testify that employees in Samyang’s market research team used the marketone
23
     email account to communicate with their competitors in the regular course of business, and that
24
     they copied emails from that account onto the SHD. Plaintiffs’ computer forensics expert James
25
     Vaughn, in addition to testifying about data collection from the hard drive, will testify that the
26
     copied-and-pasted emails are consistent with expectations regarding web-based email copied into
27
     word documents. He will also testify that metadata in hundreds of documents on the SHD indicates
28
                                                    -1-

                           PLAINTIFFS’ BRIEF IN RESPONSE TO DEFENDANTS’ OBJECITON
                            TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                            Case No. 3:13-cv-04115 WHO
          Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 3 of 11




 1   that they originated from Nongshim, Ottogi, or Yakult. Thus, these witnesses have established or

 2   will establish the authenticity of the documents.

 3           With respect to any hearsay objections, the documents are either non-hearsay or fall within

 4   one of the hearsay exceptions, as explained below.

 5   A.      Plaintiffs Have Already Provided The Authenticity Of The Documents On The SHD

 6
             At the outset, it should be noted that most of Defendants’ arguments are merely a reprise of
 7
     arguments made at summary judgment and in motions in limine. See ECF No. 815, at 2:3-8:15. As
 8
     the Court noted in its order denying summary judgment, “Plaintiffs have brought forth sufficient
 9
     testimony about the creation and maintenance of the SHD and explanations about why some of the
10
     ‘emails’ were captured in the way they were (without native metadata).” In re Korean Ramen
11
     Antitrust Litig., 281 F. Supp. 3d 892, 935 (N.D. Cal. 2017). While Defendants cite to supposed
12
     weakness or inconsistencies in Mr. Yui’s testimony, ECF No. 815 at 2:17-5:6. this Court already
13
     considered such issues at Summary Judgment, and such issues did not prevent authentication. Id.1
14
     Defendants offer the same arguments now, and there is no reason for the Court to rule differently. 2
15

16   1
      Defendants notes that Mr. Yui stated that SHD00001834 “was not sent.” ECF No. 815, at 4:16-
     23. Plaintiffs are not seeking to introduce this document into evidence.
17
     2
        The standard for authentication under Fed. R. Evid. 901 is not high. A party “need only make a
18   prima facie showing of authenticity so that a reasonable juror could find in favor of authenticity or
     identification.” U.S. v. Workinger, 90 F.3d 1409, 1415 (9th Cir. 1996), (quoting U.S. v. Chu Kong
19   Yin, 935 F.2d 990, 996 (9th Cir. 1991)). “Once the prima facie case for authenticity is met, the
20   probative value of the evidence is a matter for the jury.” Id. For emails, a court need not find they
     “are necessarily what the proponent claims, only that there is evidence sufficient for the jury to
21   make such a finding.” U.S. v. Safavian, 435 F. Supp. 2d 36, 39 (D.D.C. 2006) (“Safavian”).
             Authenticity may be satisfied through examination of the “[a]ppearance, contents,
22   substance, internal patterns, or other distinctive characteristics, taken in conjunction with
     circumstances.” Fed. R. Evid. 901(b)(4), The Advisory Committee notes to this section state that
23   “[t]he characteristics of the offered item itself, considered in the light of circumstances, afford
24   authentication techniques in great variety.” Emails can be authenticated entirely by circumstantial
     evidence, including the presence of a party’s work e-mail address, content of which a party was
25   familiar, use of a nickname, or testimony by witnesses that the defendant spoke to them about the
     subjects contained in the e-mail.
26            “Fed. R. Evid. 901 does not require personal knowledge of a document’s creation, but
     rather only personal knowledge that a document was part of an official file.” U.S. v. Estrada-
27
     Eliverio, 583 F.3d 669, 673 (9th Cir. 2009). In Lorraine v. Market Am. Ins. Co., 241 F.R.D. 534,
28                                                -2-
                            PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                             TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                            Case No. 3:13-cv-04115 WHO
          Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 4 of 11




 1   B.      Plaintiffs Will Demonstrate That The Documents On The SHD Are Admissible

 2        1. Trial Exhibit 44: Emails Copied-And-Pasted Into Word Processing Document

 3
             Plaintiffs seek to introduce into evidence Trial Exhibit 44 (Deposition Exhibit
 4
     159T/SHD00003117-59T), a multi-page document that contains emails copied and pasted into a
 5
     word processing document. (This document is attached as Ex. A to the Declaration of Gregory
 6
     Linkh (“Linkh Decl.”) submitted herewith.) This document contains 69 separate email
 7
     communications between January and June 2008. Vaughn Report at ¶¶ 71-72. Each email is
 8
     numbered 1 through 69 in the document. The email address “marketone@hanmail.net” appears 95
 9
     times in this document. “Howl1@yakult.co.kr” appears 69 times in this document.
10
     “chk2002@nongshim.com” appears 40 times in this document. “jhjung@ottogi.co.kr” appears 5
11
     times in this document. “sungsoo@nongshim.com” appears 13 times in this document.
12
     “pss0998@naver.com” (Nongshim employee Sung Soo Park’s personal email account) appears 3
13
     times in this document. None of these addresses have been questioned and, of course, the
14
     @nongshim.com and @ottogi.co.kr are email servers from which the Defendants have produced
15
     many of their own emails. Id. at ¶ 72.
16
             Plaintiffs have introduced or will introduce testimony identifying the employees who used
17
     these email addresses. Hyun-Gyoon Choi will provide video testimony that he used the email
18

19

20
     554 (D. Md. 2007), that court found that emails “may be authenticated by direct or circumstantial
21   evidence.”
              An e-mail message’s distinctive characteristics, including its ‘contents, substance,
22            internal patterns, or other distinctive characteristics, taken in conjunction with
              circumstances’ may be sufficient for authentication. . . . E-mails often contain
23            information showing the origin of the transmission and identifying the employer-
24            company. The identification marker alone may be sufficient to authenticate an e-
              mail under Rule 902(7).
25   Id. (quoting Jack B. Weinstein & Margaret A. Berger, WEINSTEIN'S FEDERAL EVIDENCE
     § 900.07(3)(c) (Joseph M. McLaughlin ed., Matthew Bender 2d ed. 1997). As demonstrated below,
26   Plaintiffs can authenticate the SHD and the documents stored on it in a variety of ways, including
     the testimony of Samyang custodial witnesses and Plaintiffs’ metadata expert, James Vaughn.
27

28                                                   -3-
                            PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                             TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                              Case No. 3:13-cv-04115 WHO
          Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 5 of 11




 1   address chk2002@nongshim.com.3 Similarly, Sung-Soo Park will provide video testimony that he

 2   had the email accounts sungsoopark@nongshim.com and pss0998@naver.com.4 Emails to and

 3   from both of these email accounts are included in Trial Ex. 44. Emails from Hyun-Gyoon Choi

 4   account for 37 of the emails in Trial Exhibit 44 (emails Nos. 1, 3-5, 7-11, 13-14, 18-19,21-23,26-

 5   27, 29-30, 32, 36, 38-39, 45, 47-48, 50-55, 57, 58, 61, 63-64). Similarly, emails between marketone

 6   and Sung-Soo Park account for 16 of the emails in Trial Exhibit 44 (emails Nos. 12, 15,16, 28, 33,

 7   35, 37, 41, 44, 56, 59, 65, 66-69).

 8             Samyang’s Jong-Moon Yui has provided testimony, read to the jury on Thursday, about his

 9   use of Samyang’s marketone@hanmail.net email account to communicate with Nongshim, Yakult,

10   and Ottogi in the regular and ordinary course of business. Trial Tr. (11/15/18) at 391:1-13; 394:9-

11   22. Mr. Yui exchanged “[g]eneral performance, sales trend, consumer event, new product launch”

12   information with competitors, and, in particular, exchanged price information during the “season

13   when the prices are raised.” Id. at 386:10-387:16. Mr. Yui also testified about the use of an external

14   hard drive to store documents from the marketone account. Id. at 402:2-9.

15             Accordingly, Mr. Yui was able to provide a detailed account about the collection of the

16   emails and documents, referencing the use of the marketone@hanmail.net account, on the SHD.

17   Furthermore, Mr. Yui’s September 2016 testimony is corroborated by his Witness Statement to the

18   KFTC (Trial Ex. 346).5

19   3
       Hyun-Gyoon Choi Tr. (2/17/16) at 40:18-25 (“Q. What email address did you select for
20   yourself? A. It happens to be the same email address that I presently use, which is comprised of
     my English initials, "CHK," followed by the year 2002, because that was the year that I came on-
21   board with the company, so chk2002@nongshim.com.”). Linkh Decl. Ex. B.
     4
       Sung-Soo Park Tr. (4/27/16) at 38:6-8 (“Q. What is your email address, your 7 Nongshim email
22   address? A. It's sungsoo@nongshim.com.”); Tr. at 41: 11-13 (“Q. And tell me what the email
23   address for the Naver account is, please. A. So it reads pss0998@naver.com.”). Linkh Decl. Ex.
     C.
24
     5
         Mr. Yui’s Witness Statement provides the following information:
25
              ¶ 11 (Mr. Yui was given “[t]he authority of managing the email account
26             (marketone@hanmail.net) from Daum Communications, which was created in
27             order to exchange information with competitors.”)

28                                                 -4-
                             PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                              TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                            Case No. 3:13-cv-04115 WHO
          Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 6 of 11




 1             Jin Woo Suh, in video testimony already provided at trial, corroborated Mr. Yui’s

 2   testimony, and stated that the marketone emails were used by the “market research team to

 3   communicate with its competitors.” This testimony is not mentioned in Defendants’ brief. 6

 4             Jeong-Eun Park, a Samyang executive who conducted an internal investigation into

 5   competitor communications in response to the KFTC investigation, will provide video testimony

 6   that he interviewed Samyang employees about their competitor communications and about their

 7   storage of these communications on the SHD. He will also provide video testimony that he

 8   personally extracted data from the SHD and reviewed the contents of the SHD. 7

 9

10            ¶ 14 (“I exchanged information with competitors’ employees via phone calls and
               email account (marketone@hanmail.net) of ‘Daum Communications,’ which
11             former Deputy Senior Manager Kyung-Joo Kim created and handed over to me.
               As I mentioned before, when former Deputy Senior Manager Kyung-Joo Kim was
12             working at the company, we often used fax, but since I took over the market
               research tasks, I mainly used email and landline phone calls to exchange
13
               information.”)
14   6
         Jin Woo Suh Tr. at 28:2-3; 28:7-10; 28:15-24 (attached as Ex. D to the Linkh Decl.):
15             Q. Okay. Are you aware of the marketone@hanmail.net account?
16             A. Yes, I am.
               Q. Okay. Why don't you tell us what the marketone@hanmail.net account was
17             used for.
               A. You can consider it as a company email account in order to exchange
18             information for the members market research team to communicate with its
               competitors.
19             Q. Okay. And were you aware of the existence of the marketone@hanmail.net
20             account during the period from July 2006 to September of 2008?
               A. Yes. I was aware of that.
21
     7
       Jeong-Eun Park specifically interviewed Jong Moon Yui and learned “what kind of information
22   that he exchanged with the competitors with respect to Ramen,” and “where the information was
     stored, such as portable hard drive.” Jeong-Eun Park Tr. (1/18/16) at 16:9-16. (Relevant excerpts of
23   Jeung-Eun Park’s transcript are attached as Ex. E to the Linkh Decl. A summary of his testimony
24   follows:
              “I verified what I heard from employees from the interview and the materials that
25
               I found in their hard drive.” Id. at 26:12-15.
26            “In each directory -- well, the directory was organized such that by year, by
               company, and recipient and senders. So it was very well-organized.” Id. at 26:23-
27
               27:2.
28                                                 -5-
                              PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                               TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                             Case No. 3:13-cv-04115 WHO
         Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 7 of 11




 1           This is confirmed by the testimony of Jin-Woo Suh, who was aware of the marketone email,

 2   and confirmed that Samyang’s Market Research Team used an external hard drive to store

 3   documents. As with the Jin-Woo Suh’s testimony about marketone, his testimony about the storage

 4   on the hard drive is not mentioned in Defendants’ brief. 8

 5           To the extent these emails are offered for the truth of the matter asserted,9 they are either

 6   non-hearsay (as a statement by a party’s co-conspirator during and in furtherance of the conspiracy

 7

 8
            In the directory of the SHD labeled “competitors”, it contained “[p]rice list,
 9           competitors weekly trend report, DAUM mailbox or -- and the competitors’
             events, advertising campaign, and personnel or organizational chart, competitors’
10           regular event, competitors’ price increase, competitors’ new product, competitors’
             sales figures, competitors’ strategy, Samyang sales figures, and what Samyang
11
             notified them, that is all. And I mentioned in -- one of the subdirectories has
12           ‘DAUM mailbox.’ And under the DAUM mailbox, it was segregated as by year
             and by company.” Id. at 65:10-65:22.
13
     8
14     Jin Woo Suh Tr. at 38:22-39:8; 39:13-22; 40:2; 40:23-41:3; 41:8-41:10 (attached as Ex. D to
     the Linkh Decl.):
15
             Q. Sir, did the market research team use an external hard drive to store documents
16           during the period from July 2006 to September 2008?
             A. Yes.
17           Q. Okay. So if we refer to that as the hard drive, you'll know what we're speaking
             about. Okay?
18           A. Yes.
             Q. All right. What was stored on the hard drive, to your understanding?
19
             A. Although I did not verify all the files in that hard drive, but my understanding
20           is that that hard drive has information related to what market research team did.
             Q. Okay. And that -- your understanding is based on your experience as the
21           marketing team leader for the period of time from July 2006 to at least September
             of 2008; correct?
22           A. Yes. That is correct.
             Q. Okay. Do you know if the market research team was storing material on the
23
             hard drive to ensure it had a record of the various communications that it had
24           with Samyang's Ramen noodle competitors?
             A. Yes. My understanding is that that was the purpose of it, to have the record of
25           the various communications.
26   9
      For example, an assertion that an emails document is attached and bears the title indicated is being
27   offered for the truth.
28                                                 -6-
                            PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                             TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                            Case No. 3:13-cv-04115 WHO
          Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 8 of 11




 1   under Fed. R. Evid. 801(d)(2)(E) or as an admission of a party opponent under Fed. R. Evid.

 2   801(d)(2)) or fall within one of the hearsay exceptions (as a business record under Fed. R. Evid.

 3   803(6) or a statement against interest under Fed. R. Evid. 804(b)(3)). In re Coordinated Pretrial

 4   Proceedings in Petroleum Prod. Antitrust Litig., 906 F.3d 432, 458-59 (9th Cir. 1990) (quoting

 5   Bourjaily v. U.S., 483 U.S. 171, 175 (1987)); Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd.,

 6   454 F. Supp. 2d 966, 973-74 (C.D. Cal. 2006).

 7           Mr. Vaughn will also testify about these emails. He will testify that the communications

 8   were copied in an .hwp word processing format “because web-based email does not lend itself to

 9   being copied in a traditional email format.” Vaughn Report at ¶ 73. The copied text includes not

10   just the email messages themselves, but also “HTML tags”, links and other data that are present

11   when web email clients are used to send, receive, and view email. Id. This information can be used

12   to connect the full email with the lines in the inboxes included in the SHD. Id. at ¶¶ 76-87.

13        2. Other Documents Included On The SHD

14
             Mr. Vaughn has provided a list of documents on the SHD with metadata indicating the
15
     documents came from either Nongshim, Ottogi, or Yakult. He has created three charts, included as
16
     Trial Exhibits 197, 391, and 446, to summarize these documents. Each chart provides a list of
17
     documents with the following fields: (1) “Production Bates Begin”; (2) “Doc Author”; (3) “Doc
18
     Last Author”; (4) “Filename”; and (5) “Date Created”. Plaintiffs will seek to introduce these three
19
     summary charts into evidence under Fed. R. Evid. 1006.
20
             Most of the document listed below contain metadata (as described in either Exhibit 197,
21
     391, or 446) indicating that they originated from the files of either Nongshim, Ottogi, or Yakult.
22
     These documents are nonhearsay because they are not being offered for the truth of the matter
23
     asserted. The documents are being offered merely to show that they were located in the files of a
24
     competitor, and thus presumably exchanged in furtherance of the conspiracy. 10
25

26   10
       To the extent that Defendants are arguing that the authenticity of these emails is suspect, Vaughn
27   will testify that many were downloaded in 2007, which pre-dates the KFTC investigation.
28                                                 -7-
                            PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                             TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                            Case No. 3:13-cv-04115 WHO
          Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 9 of 11




 1              This analysis applies to the following documents 11:

 2

 3    Trial
                  Bates No.                      Description
       Ex.
 4
                  Deposition Exhibit             Table entitled "Breakdown of Price Increase Details by
 5        42
                  156T/SHD00001182T              Ramen Product"
                  Deposition Exhibit             Document entitled "Appendix. 05 ' Price Increase
 6
          46      28T/SHD00000576-77T            proposals by product" with table of products and price
 7                and metadata                   adjustments
                  Deposition Exhibit
 8                                               February 2007 Specialty Contract Dealer Sales Promotion
          52      58T/SHD00002538-40T
                                                 Plans
                  and metadata
 9
                  SHD00000774T and               Document demonstrating Nongshim's 2007 1Q
          440
10                metadata                       Performance
                  SHD00000945T and               Nongshim document detailing various product shipment
11        441
                  metadata                       dates and old price support methods
                  SHD00000976T and
12        443                                    Ottogi document demonstrating 2007 1Q performance data
                  metadata
13                SHD00001832T and
          448                                    Nongshim’s 2003 price increase details
                  metadata
14                SHD00002079T and
          449                                    Ottogi’s 2007 2Q performance data
                  metadata
15
                                                  CONCLUSION
16
                For the foregoing reasons, the trial exhibits discussed above, which were found on the SHD,
17
     or are summaries created in accordance with Fed. R. Evid. 1006, are admissible and should be
18
     published to the jury when offered into evidence.
19

20    DATED: November 19, 2018

21    s/ Christopher L. Lebsock                              s/ Daniel E. Birkhaeuser
      Bonny E. Sweeney                                       Alan R. Plutzik (State Bar No. 77785)
22
      Christopher L. Lebsock                                 Daniel E. Birkhaeuser
23    Stephanie Cho                                          BRAMSON, PLUTZIK, MAHLER
      HAUSFELD LLP                                           & BIRKHAEUSER LLP
24    600 Montgomery Street, Suite 3200                      2125 Oak Grove Road
      San Francisco, CA 94104                                Walnut Creek, CA 94598
25
     11
26     Several documents located on the SHD were also found Defendants’ own files. For example,
     Trial Exhibits 52, 440, and 448, each located on the SHD, are in all material respects identical to
27   Trial Exhibits 82, 180, and 304, found in Nongshim’s files.
28                                                    -8-
                               PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                                TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                               Case No. 3:13-cv-04115 WHO
     Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 10 of 11



     TEL: 415-633-1908                                 Telephone: (925) 945-0200
 1   EMAIL: mlehmann@hausfeld.com                      Facsimile: (925) 945-8792
 2    clebsock@hausfeld.com                            EMAIL: aplutzik@bramsonplutzik.com
      scho@hausfeld.com                                 dbirkhaeuser@bramsonplutzik.com
 3
     Michael Hausfeld (admitted pro hac vice)          Mark P. Kindall
 4   HAUSFELD LLP                                      Craig A. Raabe (admitted pro hac vice)
     1700 K Street, N.W., Suite 650 Washington         Robert A. Izard (admitted pro hac vice)
 5
     D.C. 20006                                        IZARD, KINDALL & RAABE, LLP
 6   TEL: 202-540-7200                                 29 South Main Street, Suite 305
     EMAIL: mhausfeld@hausfeld.com                     West Hartford, CT 06107
 7                                                     Telephone: (860) 493-6292
     Brian P. Murray (admitted pro hac vice)           Facsimile: (860) 493-6290
 8   Lee Albert (admitted pro hac vice)                EMAIL: mkindall@ikrlaw.com
     Gregory B. Linkh (admitted pro hac vice)          rizard@ikrlaw.com
 9
     GLANCY PRONGAY & MURRAY LLP                       craabe@ikrlaw.com
10   230 Park Avenue, Suite 530
     New York, NY 10169                                Interim Lead Counsel for the Indirect
11   TEL: (212) 682-5340                               Purchaser Plaintiffs
     EMAIL: bmurray@glancylaw.com
12    lalbert@glancylaw.com
      glinkh@glancylaw.com
13

14   Lionel Z. Glancy                                 Steven M. Sherman
     GLANCY PRONGAY & MURRAY LLP                      SHERMAN BUSINESS LAW
15   1925 Century Park East, Suite 2100 Los           220 Montgomery Street, Suite 1500
     Angeles, CA 90067                                San Francisco, CA 94104
16   TEL: (310) 201-9150                              EMAIL: steven@shermanbusinesslaw.com
     EMAIL: lglancy@glancylaw.com
17
      mgoldberg@glancylaw.com                          Marc Gene Reich
18                                                     REICH RADCLIFFE AND
     Interim Co-Lead Counsel for the Direct            KUTTLER LLP
19   Purchaser Plaintiffs                              4675 MacArthur Court, Suite 550
                                                       Newport Beach, CA 92660
20                                                     EMAIL: mgr@reichradcliffe.com
21

22
                                                       Gerald S. Ohn
23                                                     LAW OFFICES OF GERALD S OHN
                                                       1875 Century Park East Suite 700
24                                                     Los Angeles, CA 90067
25                                                     EMAIL: gerald@ohnlaw.com

26
                                                       Thomas Henry Bienert, Jr.
27                                                     BIENERT, MILLER AND
28                                              -9-
                         PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                          TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                        Case No. 3:13-cv-04115 WHO
     Case 3:13-cv-04115-WHO Document 817 Filed 11/19/18 Page 11 of 11



                                                   KATZMAN, PLC
 1                                                 903 Calle Amanecer, Suite 350
 2                                                 San Clemente, CA 92673
                                                   EMAIL: tbienert@bmkattorneys.com
 3
                                                   Young W. Ryu
 4                                                 LAW OFFICES OF YOUNG W RYU
                                                   9595 Wilshire Boulevard Suite 900
 5
                                                   Beverly Hills, CA 90212
 6                                                 EMAIL: young.ryu@youngryulaw.com

 7                                                 Sydney J. Hall (Cal. Bar No. 158151)
                                                   SYDNEY J. HALL LAW OFFICE
 8                                                 1308 Old Bayshore Hwy #220
                                                   Burlingame, CA 94010
 9
                                                   EMAIL: sjhlaw@mail.com
10
                                                   Additional Counsel for the Indirect Purchaser
11                                                 Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        - 10 -
                     PLAINTIFFS’ BRIEF IN RESPONSE TO DEFEDANTS’ OBJECITON
                      TO INTRODUCING SHD EXHIBITS THROUGH JAMES VAUGHN
                                    Case No. 3:13-cv-04115 WHO
